Title: To George Washington from Joseph Chew, 17 May 1758
From: Chew, Joseph
To: Washington, George



Dear Sir
New London [Conn.] 17th May 1758

The Post waits I can therefore only stop him to cover the inclosed paper to wch Refer you for news. My Little Woman Returns you her most sincere thanks for your kind wishes and says she Longs to have the Pleasure of seeing you in this Part of the world having heard me often mention you—I pray you to accept of Both our Compliments & best wishes for your sincere Happiness & believe me to be my Dear Friend Your affectionate

Jos. Chew

